Case 1:15-cv-07175-KAM-RML Document 35 Filed 03/09/20 Page 1 of 2 PageID #: 214


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                       NEW YORK REGIONAL OFFICE
                               BROOKFIELD PLACE, 200 VESEY STREET, SUITE 400
                                        NEW YORK, NY 10281-1022

 DIVISION OF ENFORCEMENT                                                       PAUL G. GIZZI
                                                                               SENIOR TRIAL COUNSEL
                                                                               (212) 336-0077
                                                                               gizzip@sec.gov
                                            March 9, 2020
 Via ECF
 Hon. Kiyo A. Matsumoto
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East, Room S905
 Brooklyn, NY 11201
        Re: SEC v. Shkreli, 15-cv-7175 (KAM) (E.D.N.Y.)
 Dear Judge Matsumoto:
         Plaintiff Securities and Exchange Commission (“Commission”) and defendants Martin
 Shkreli, Evan Greebel, MSMB Capital Management LLC (“MSMB Adviser”), and MSMB
 Healthcare Management LLC (“MSMB Healthcare Adviser”) respectfully submit this status
 report pursuant to the Court’s February 10, 2020 Scheduling Order.
        Status as to Shkreli, MSMB Adviser, and MSMB Healthcare Adviser
         The Commission has continued to engage in good faith discussions with counsel for
 Shkreli, MSMB Adviser, and MSMB Healthcare Adviser concerning a potential consensual
 resolution of all of the claims in this action, without the need for litigation, in light of the
 resolution of the criminal charges in United States v. Shkreli, 15-cr-637 (KAM) (E.D.N.Y.).
 These defendants and the Commission continue in good faith to discuss certain terms of a
 potential settlement. The Commission and counsel for these defendants propose a further status
 report in 30 days as to the updated status of those discussions, or sooner if the parties reach
 agreement in principal on terms that the Commission staff is willing to recommend to the
 Commission for authorization.
        Status as to Greebel
         The Commission has similarly continued to engage in good faith discussions with
 counsel for Greebel concerning the potential consensual resolution of the claims in this action.
 Greebel and the Commission continue to discuss certain terms for a potential settlement. The
 Commission and Greebel therefore also propose a further status report in 30 days as to the
 updated status of those discussions, or sooner if the parties reach agreement in principal on terms
 that the Commission staff is willing to recommend to the Commission for authorization.
                                                         Respectfully submitted,
                                                         Paul G. Gizzi
                                                         Paul G. Gizzi
                                                         Senior Trial Counsel
                                                         Securities and Exchange Commission
Case 1:15-cv-07175-KAM-RML Document 35 Filed 03/09/20 Page 2 of 2 PageID #: 215
 Hon. Kiyo A. Matsumoto
 March 9, 2020
 Page | 2

                                          Andrea Zellan
                                          Andrea Zellan
                                          Brafman & Associates, P.C.
                                          Counsel for Shkreli, MSMB Adviser, and
                                          MSMB Healthcare Adviser

                                          Reed Brodsky
                                          Reed Brodsky
                                          Gibson, Dunn & Crutcher LLP
                                          Counsel for Greebel
